Citation Nr: 0400178	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral degenerative arthritis of the knees.

3.  Entitlement to a rating in excess of zero percent for 
traumatic arthritis, right shoulder.

4.  Entitlement to a rating in excess of zero percent for 
bilateral hallux valgus.

5.  Entitlement to a rating in excess of zero percent for 
gastritis.

6.  Entitlement to a rating in excess of zero percent for 
status post ulnar and radial nerve release, right elbow.

7.  Entitlement to a rating in excess of zero percent for 
bilateral tinea pedis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1981 to 
September 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
part of which the Department of Veterans Affairs (VA) 
regional office (RO) in Decatur, Georgia, denied service 
connection for a low back disorder, granted service 
connection and assigned an initial disability evaluation of 
10 percent for bilateral degenerative arthritis of the knees, 
and granted service connection and assigned an initial 
noncompensable rating for: traumatic arthritis of the right 
shoulder; status post ulnar and radial nerve release, right 
elbow; gastritis; bilateral hallux valgus; and bilateral 
tinea pedis.

The veteran's appeal concerning the evaluation of his tinea 
pedis is the subject of the Remand that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have current disability from a low 
back disorder that is related to a disease or injury incurred 
in service.

4. The veteran's disability from bilateral degenerative 
arthritis of the knees is manifested by complaints of painful 
locking of the left knee, and right knee pain with flexion 
beyond 90 degrees, with X-ray findings of degenerative 
arthritis bilaterally, without limitation of range of motion, 
or instability or subluxation.  

5.  The veteran's disability from arthritis of the right 
shoulder is manifested by a history, as reported by the 
veteran, of several dislocations, without current clinical 
findings of limitation of motion, tenderness, instability, 
weakness, abnormal movement, or signs of impingement.

6.  The veteran's disability from is bilateral hallux valgus 
is manifested by subjective complaints of aching in the soles 
of his feet and discomfort when wearing boots or badly 
fitting shoes, without gait disturbance, standing or walking 
dysfunction, resection of the metatarsal heads of the great 
toes, or severe symptoms equivalent to amputation of the 
great toes.

7.  The veteran's disability from gastritis is manifested by 
complaints of epigastric pain radiating to the substernal 
region without clinical findings of organomegaly, 
malnourishment, anemia or nodular lesions identified by 
gastroscope. 

8.  The veteran's disability from status postoperative 
release of right radial and ulnar nerves at the elbow is 
manifested by subjective complaints of weakness in the right 
arm, stiffness and lack of endurance, without impairment of 
the radius, or clinical findings of limitation of ranges of 
motion in extension, flexion, supination and pronation of the 
elbow and forearm, loss of grip strength or coordination in 
his right hand and fingers, or sensory deficit, or motor 
deficit, or hyporeflexia.

CONCLUSIONS OF LAW

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).

2.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. §§ 1101 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

3.  The veteran is not entitled to a rating in excess of 10 
percent for bilateral degenerative arthritis of the knees.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2003).

4.  The veteran is not entitled to a rating in excess of zero 
percent for traumatic arthritis of the right shoulder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5010, 5201 (2003).

5.  The veteran is not entitled to a rating in excess of zero 
percent for bilateral hallux valgus.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5280 (2003).

6.  The veteran is not entitled to a rating in excess of zero 
percent for gastritis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114 
Diagnostic Codes 7307 (2003).

7.  The veteran is not entitled to a rating in excess of zero 
percent for status post right ulnar and radial nerve release 
at the elbow.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10,  4.124a, Diagnostic 
Codes 5212, 8514, 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
low back disorder as a result of injuries he sustained in a 
motor vehicle accident in during his active military service.  
For the following reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for a low 
back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

Although the veteran's service medical records show that he 
had occasional complaints of back pain, the same records do 
not show any diagnosis of a chronic back disorder.  A 
treatment note dated in November 1987 contains an impression 
of lumbosacral strain with resultant spasm.  After an 
automobile accident in 1994, the veteran had low back pain 
and was told to do stretching exercises. At the time of the 
veteran's medical examination for separation from service, he 
gave a history of recurrent back pain.  However, an examiner 
reported that the veteran's spine and musculoskeletal 
symptoms were clinically normal.

During a VA examination June 2001, the veteran told the 
examiner that the onset of his back pain was in January 1988 
and was diagnosed in February 1998.  The veteran told the 
examiner that he had back discomfort after standing five to 
ten minutes and with physical activities such as lifting and 
bending.  He also complained of morning stiffness lasting 30 
minutes.  He reported having frequent flare-ups, once per 
month,  lasting one to two days.  He report that his symptoms 
made activities at home , such as vacuuming, pushing a 
lawnmower, climbing stairs, gardening, difficult.  He denied 
having radiating pain and bowel or bladder dysfunction.  On 
examination, the examiner found no evidence of painful motion 
in the lumbar spine.  There was no muscle spasm, weakness, or 
tenderness.  Straight leg raising test was negative.  Range 
of lumbar spine motion was 90 degrees of flexion, 35 degrees 
of extension, 40 degrees of right and left lateral bending, 
and 35 degrees of right and left rotation.  There were no 
other limitations.  An X-ray of the lumbar spine was 
unremarkable.  The examiner commented that there was 
insufficient objective evidence to establish a diagnosis, as 
the examination was essentially normal and X-rays and motion 
were normal.

The Board has reviewed the entire record and finds no 
evidence that the veteran has current disability from a back 
disorder that is related to any disease or injury he incurred 
in service.  There is no indication of a chronic back 
disorder in service.  There is no competent medical evidence 
that the veteran has current disability from a low back 
disorder.  There is no competent medical evidence linking the 
veteran's current complaints concerning his claim for service 
connection for a low back disorder to any disease or injury 
he incurred in service.  Therefore, the Board concludes that 
the veteran is not entitled to service connection for a back 
disorder.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When utilizing the rating schedules, when 
an unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims ( formerly the 
United States Court of Veterans Appeal, hereinafter referred 
to as the Court) noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be important 
. . . in terms of determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  In Fenderson, the 
Court held that the rule articulated in Francisco v. Brown 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
held in Francisco that, although VA regulations require 
review of the entire recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues currently on appeal not as a claim for an 
"increased" disability rating for the service-connected 
condition but rather as "Entitlement to an evaluation greater 
than" the initial evaluation of the veteran's service-
connected conditions being herein considered.  More 
importantly, the RO's statements of the case provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for the service-connected 
conditions.  Consequently, the Board sees no prejudice to the 
appellant in characterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluations assigned to his service-connected 
conditions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that several of the disabilities at 
issue involve arthritis, either using Diagnostic Code 5010 or 
Diagnostic Code 5003.  Under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.    

A.  Bilateral Degenerative Arthritis of the Knees

The veteran sustained knee injuries during his military 
service.

During the June 2001 VA examination, he complained of painful 
locking and "awkward" sounds in his left knee.  He told the 
examiner that his right knee was painful to touch and hurt 
when flexed beyond 90 degrees.  Symptoms occurred once or 
twice per month, lasting two to three days.  Symptoms were 
worse with continued use and not stretching the knees.  
Symptoms were alleviated by bracing, rotating the kneecap, 
heat and ice.  The veteran told the examiner that lateral 
movement of the knees was painful.  His symptoms interfered 
with his ability to walk stairs, mow a lawn, and garden due 
to pain with bending or squatting.  On examination, the 
veteran's gait was normal.  The veteran had no standing or 
walking dysfunction.  The knees were normal in appearance, 
without effusion or tenderness.  There was no instability or 
weakness.  Drawer sign and McMurray's test were normal.  
Range of motion was from zero to 140 degrees in both knees.  
X-rays of the knees showed degenerative arthritic changes 
bilaterally.  The examiner reported a diagnosis of bilateral 
degenerative arthritis of the knees.

The October 2001 rating decision granted service connection 
for bilateral degenerative arthritis of the knees and 
assigned a disability rating of 10 percent utilizing 
Diagnostic Code 5010.  

In addition to Diagnostic Codes 5010 and 5003, discussed 
above, the Board also notes that limitation of flexion and 
extension, respectively, are rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Higher evaluations may be assigned for greater degrees of 
limitation of flexion.  Under Diagnostic Code 5261, a 10 
percent rating is assigned if extension of the leg is limited 
to 10 degrees.  Higher evaluations are warranted for higher 
degrees of limitation of extension.  


In this case, not only does the veteran not have compensable 
limitation of motion in either knee, he has no limitation of 
motion in either knee.  Nonetheless, there is X-ray evidence 
of degenerative arthritis in more than one major joint.  
However, in order to meet the criteria for a rating in excess 
of 10 percent, it must be shown that he has occasional 
incapacitating exacerbations due to arthritis.  The record 
contains no such evidence.

The record does not show, nor does the veteran contend, that 
his knee disorders are manifested by recurrent subluxation or 
lateral instability that would be ratable under Diagnostic 
Code 5257.  He does not have the symptoms of knee disability 
that would entitle him to a rating under other diagnostic 
codes pertaining to the rating of knee disabilities.

In the absence of clinical findings that the veteran has 
compensable limitation of motion in his knees or occasional 
incapacitating episodes due to arthritis, or recurrent 
lateral instability or subluxation, the Board concludes that 
the criteria for a schedular rating in excess of 10 percent 
have not been met.

B.  Traumatic Arthritis of Right Shoulder

Service medical records show that the veteran injured his 
right shoulder in January 1988.  An examiner noted a 
diagnosis of type I acromioclavicular separation.  
Thereafter, during his service, he had complaints of shoulder 
pain.  

During a VA examination in June 2001, the veteran told the 
examiner that his shoulder had been dislocated three or four 
times requiring a sling but no surgery.  He told that 
examiner on the day of the examination that he was currently 
asymptomatic but that he had intermittent flare-ups due to 
overuse after such activities as heavy lifting, outstretched 
reaching and work above the shoulder level.  Examination of 
the shoulder revealed that it was normal in appearance.  
There was no tenderness, instability or weakness.  There was 
no abnormal movement or signs of impingement.  Ranges of 
motion were zero to 180 degrees of flexion, zero to 180 
degrees of extension, zero to 90 degrees of external 
rotation, and zero to 90 degrees of internal rotation.  The 
examiner reported that there were no other limitations.  An 
X-ray of the right shoulder showed arthritic changes in the 
acromioclavicular joint.  The examiner reported a diagnosis 
of traumatic arthritis of the acromioclavicular joint in the 
right shoulder.

The October 2001 rating decision granted service connection 
for traumatic arthritis of the right shoulder and assigned a 
noncompensable disability rating utilizing Diagnostic Code 
5010.  

In addition to Diagnostic Codes 5010 and 5003, discussed 
above, the Board also notes that Diagnostic Code 5201 
provides criteria for the rating of disability from 
limitation of motion of the shoulder.  Under that diagnostic 
code, limitation of motion of the arm to elevation at the 
shoulder level is assigned a disability rating of 20 percent.  
If motion of the arm is limited to midway between the side 
and shoulder, a 30 percent evaluation is assigned for the 
major side and a 20 percent evaluation is assigned for the 
minor side.  If arm motion is limited to 25 degrees from the 
side, a rating of 40 percent is assigned for the major side 
and a 30 percent rating is assigned for the minor side.

Diagnostic Code 5202 provides guidance for rating other 
impairments of the humerus, including recurrent dislocation 
of the scapulohumeral joint.  When episodes of dislocation 
are infrequent, with guarding of movement only at shoulder 
level, a rating of 20 percent is assigned.  With frequent 
episodes of dislocation and guarding of all arm movements, a 
rating of 30 percent is assigned for the major side and a 20 
percent rating is assigned on the minor side.  Under 
Diagnostic Code 5200, ratings of 30, 40 and 50 percent are 
assigned for major side ankylosis of scapulohumeral 
articulation for favorable, intermediate and unfavorable 
ankylosis, respectively.

In this case, the clinical evidence shows that the veteran 
has full range of motion in his right shoulder.  The shoulder 
is stable.  There is no tenderness, weakness or abnormal 
movement.  There was no apparent abnormality during the June 
2001 VA examination.  For the foregoing reasons, the Board 
concludes that the veteran is not entitled to a rating in 
excess of zero percent for traumatic arthritis of the right 
shoulder.


C.  Bilateral Hallux Valgus

At the time of his medical examination for retirement, the 
veteran reported that his feet had been "beaten up pretty 
badly and [he] have all kind of problems trying to keep them 
from being sore."

During the VA examination in October 2001, the veteran 
complained of aching in the soles of his feet.  He denied any 
injury to his feet but attributed his symptoms to running 
long distances while he was in service.  His current 
complains were of pain, stiffness, swelling and inflammation 
in the arches, heels and toes.  His self-described 
"distressing" symptoms occurred frequently and worsened 
with wearing boots or ill-fitting shoes.  Symptoms improved 
with soaking, resting, massage, rubs, creams and sandals.  
When symptomatic, he avoided prolonged standing or walking.  
The examiner made a clinical finding that the veteran had 
bilateral hallux valgus and reported that diagnosis based on 
both clinical findings and X-rays.  The examiner did not 
report clinical findings of any associated symptoms.  
However, the examiner noted that the veteran did not have a 
gait disturbance or standing or walking dysfunction.  
According to the examiner, the veteran's feet did not show 
any signs of abnormal weight bearing.

The October 2001 rating decision granted service connection 
for bilateral hallux valgus and assigned a noncompensable 
disability evaluation utilizing Diagnostic Code 5280.  Under 
that diagnostic code, unilateral hallux valgus is rated 10 
percent when operated with resection of the metatarsal head 
or with such severity as to be equivalent to amputation of 
the great toe.

The veteran has not asserted, nor does the record show that 
he has had surgery for resection of the metatarsal head of 
either great toe.  Nor does the record contain clinical 
findings that the veteran's disability from bilateral hallux 
valgus is so severe that it is equivalent to amputation of 
the great toe.  He has no gait disturbance, standing or 
walking dysfunction, or disturbance in weight bearing.  
Therefore, the Board concludes that the criteria for a rating 
in excess of zero percent for bilateral hallux valgus have 
not been met.

D.  Gastritis

The veteran's service medical records show that he had 
complaints of abdominal discomfort that were variously 
diagnosed as gastroenteritis, and gastritis.  A radiological 
study of the veteran's upper gastrointestinal system (UGI) in 
January 2001 showed thickened irregular gastric folds in the 
body of the stomach that were "highly suggestive of 
gastritis."  At the time of the veteran's medical 
examination for retirement, an examiner reported a diagnosis 
of gastroesophageal reflux disease.

When the veteran underwent a VA medical examination for 
compensation purposes in June 2001, the examiner noted the 
veteran's history of upper gastrointestinal pain and a 
positive test for H Pylori bacteria.  The veteran had current 
complaints of epigastric pain radiating to the substernal 
region, intense at times, and occurring as frequently as 
twice per day.  During the examination, the physician noted 
that the veteran appear well nourished and in no apparent 
distress.  The physician found no evidence of organomegaly.  
The veteran's abdomen was soft, nontender, without ascites or 
superficial veins.  The examiner noted that the veteran's 
blood count was normal, as was a comprehensive metabolic 
panel.  There was no indication of malnutrition or 
significant anemia.  A chest X-ray was normal.  The reported 
diagnosis was gastritis secondary to H Pylori with symptoms 
of reflux.  The examiner further commented that there was no 
indication to repeat an upper gastrointestinal radiology 
series, noting the results of the January 2001 UGI.

The veteran was granted entitlement to service connection for 
gastritis by the October 2001 rating decision.  The 
associated disability was rated zero percent utilizing 
Diagnostic Code 7307.  Under that diagnostic code, chronic 
hypertrophic gastritis identified by gastroscope is rated 10 
percent where there are small nodular lesions, and symptoms.  
A 30 percent rating is assigned where there are multiple 
small eroded or ulcerated areas, and symptoms.  The highest 
rating of 50 percent is assigned with severe hemorrhages or 
large ulcerated or eroded areas.

In this case, there is no indication that the veteran has 
chronic hypertrophic gastritis.  Hypertrophic gastritis is 
inflammation of the stomach with infiltration and enlargement 
of the glands.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 680 
(28th ed. 1994).  Rather, the evidence indicates that the 
veteran has subjective complaints of gastric and substernal 
pain for which he takes medication.  The gastrointestinal 
disorder has not resulted in malnutrition, anemia, or other 
signs of illness.  Nor do recent radiological studies show 
that the veteran has hypertrophic gastritis with nodular 
lesions, ulcerated areas, or severe hemorrhaging.  Therefore, 
the Board concludes that the criteria for a schedular rating 
in excess of zero percent for gastritis have not been met.

E.  Postoperative Release of Right Ulnar and Radial Nerves at 
Elbow 

The veteran sustained an injury to his right arm from a fall 
while playing basketball in service.  He developed pain and a 
tingling sensation in his arm.  In March 1991, he was 
admitted to a hospital with a diagnosis of impingement of the 
ulnar and radial nerves at his elbow.  He underwent surgery 
for release of the ulnar and radial nerves at the right 
elbow.

During a VA examination in June 2001, the examiner noted that 
the veteran was left hand dominant.  The examiner also noted 
the circumstances of the veteran's in-service right arm 
injury with symptoms of parathesias.  Nerve damage having 
been confirmed by testing, the veteran underwent surgical 
release of the ulnar and radial nerves at the elbow.  At the 
time of the VA examination, the veteran complained of 
weakness in the right arm, compared to the left with some 
stiffness and lack of endurance.  The veteran reported that 
over-use of his right arm caused flare-ups that occurred once 
or twice a week lasting two to three days.  He avoided pain 
by avoiding over use.  His symptoms improved with rest, pain 
medication and use of a sling.  The veteran reported that he 
had some tingling and numbness in his right hand, elbow, and 
shoulder with abnormal sensation in the elbow and forearm and 
occasional shooting pains.  The veteran reported that he 
could not lift more than 95 pounds.  

On examination, the veteran had two well-healed surgical 
scars in the area of his right elbow.  His right forearm had 
full ranges of motion in extension, flexion, supination and 
pronation of the elbow and forearm.  The veteran was able to 
make a tight fist and had good grip strength and good 
coordination in his hand and fingers.  The veteran was able 
to tie shoelaces, fasten buttons, pick up a piece of paper 
and tear it, and pick up and grasp a pen tightly without 
difficulty.  On neurological examination, sensation to pain 
and light touch were normal.  The right upper extremity was 
neurovascularly intact.  Right arm musculature was normal and 
nontender.  Motor function was normal.  Deep tendon reflexes 
in the biceps and triceps were 2+ and symmetrical.   X-rays 
of the right elbow and forearm were unremarkable.  The 
examiner reported a diagnosis of status post ulnar nerve 
release and radial nerve release at elbow secondary to 
contusion, right elbow, right ulnar nerve, and right radial 
nerve with residuals of subjective weakness and paraesthesias 
with normal objective examination.

The veteran was granted entitlement to service connection for 
status post right ulnar and radial nerve release at the right 
elbow by the October 2001 rating decision.  The associated 
disability was rated zero percent utilizing Diagnostic Code 
5212.  Under that diagnostic code,  a 10 percent rating is 
assigned for malunion of the radius with bad alignment.  A 20 
percent rating is assigned for nonunion in the upper half of 
the radius, and for nonunion in the lower half without loss 
of bone substance or deformity, if on the minor side.  A 30 
percent rating is assigned for nonunion of the lower half of 
the radius on the minor side with false movement, loss of 
bone substance (one inch or more) and marked deformity.

The veteran's disability from status post right radial and 
ulnar nerve releases at the elbow is not manifested by any 
impairment of the radius or ulna.  X-ray findings of the 
right elbow and forearm were normal.  There is no indication 
of bone loss, nonunion or malunion.  Range of motion in the 
right elbow, hand and fingers is full.  Therefore, the 
veteran is not entitled to a rating in excess of zero percent 
under the criteria in Diagnostic Code 5212.

The Board has also considered the veteran's claim for a 
higher rating in the context of Diagnostic Codes 8514 and 
8516.  Under Diagnostic Code 8214, incomplete paralysis of 
the radial nerve on the minor side is rated 20 percent 
disabling where such paralysis is mild or moderate, and 40 
percent disabling if such paralysis is severe.  A 60 percent 
rating is assigned for complete paralysis of the radial nerve 
on the minor side with manifestations such as drop of the 
hand and fingers; or with the wrist and fingers perpetually 
flexed; or with the thumb adducted falling within the line of 
the outer border of the index finger; or inability to extend 
the hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; with supination of the hand or extension or flexion of 
the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip.

Under Diagnostic Code 8516, incomplete paralysis of the ulnar 
nerve on the minor side is rated 10 percent disabling where 
such paralysis is mild and 20 percent  where such paralysis 
is moderate, and 30 percent disabling if such paralysis is 
severe.  A 50 percent rating is assigned for complete 
paralysis of the ulnar nerve on the minor side with 
manifestations such as "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the right and 
little fingers cannot spread the fingers (or reverse), 
inability to adduct the thumb; or flexion of the wrist is 
weakened.  

The clinical evidence contained in the claims file does not 
support a finding that the veteran has even slight paralysis 
of either the radial or ulnar nerves.  He has full grip 
strength and range of motion in his right hand and fingers.  
He does not have a sensory or reflex deficit, atrophy, 
weakness, or loss of motion in the hand or elbow, loss of 
motion of the forearm or deformity of the fingers.  His 
disability is manifested by some subjective symptoms, without 
objective manifestations of disability.  Therefore, the Board 
concludes that the veteran is not entitled to a rating in 
excess of zero percent under either Diagnostic Code 8514 or 
8516.

F.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2003).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).


The Court has held that pursuant to 38 C.F.R. § 4.40 (2003) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does no show that the veteran's 
service-connected disabilities from bilateral degenerative 
arthritis of the knees, right shoulder arthritis, bilateral 
hallux valgus, or status post release of the right radial and 
ulnar nerves at the elbow are manifested by loose motion, 
painful motion, disturbance of locomotion or interference 
with standing and weight bearing.  The evidence in the record 
does not show that the criteria for a rating in excess of 
zero percent for such disabilities have met been at any time 
since the veteran's separation from service.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, the preponderance of the medical 
evidence supports a finding that disabilities associated with 
the veteran's service-connected disorders do not more closely 
approximate the criteria for the next higher rating.  He has 
no gait disturbance, or loss of motion in any joint herein 
under consideration, including the right shoulder, elbow, 
hand and fingers, or either of his knees.  He has no joint 
instability, atrophy of muscles, or loose motion.  He has 
subjective complaints of pain and weakness that are not 
verified clinically.  Concerning his service-connected 
disability from gastritis, the VA examiner found no 
indication of nodular lesions, or abnormal clinical or 
laboratory findings.

Therefore, the Board concludes that the veteran's 
disabilities from right shoulder arthritis, bilateral 
degenerative arthritis of the knees, and hallux valgus, 
status post release of the right radial and ulnar nerves at 
the elbow, and gastritis do not approximate the criteria for 
the next higher schedular evaluations applicable to such 
disabilities at any time since the veteran's separation from 
service.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of extraschedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of each of the 
veteran's disabilities that are herein under consideration, 
but the clinical evidence in the record does not show such 
manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his service-connected disabilities.  In 
addition, although the veteran has reported some difficulty 
finding a job, and the VA examination report indicates that 
the veteran should function at the sedentary level only, the 
record does not show that any one of the service-connected 
disabilities at issue presents such an exceptional or unusual 
disability picture that markedly interferes with employment 
so as to render impractical the application of regular 
schedular standards.  Therefore, the Board concludes that the 
veteran is adequately compensated by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, however, the evidence is not in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).  As to each of the 
issues considered in this decision, the Board does not find 
the evidence in relative equipoise.  There is no competent 
medical evidence suggesting the veteran has current 
disability from a low back disorder.  There is no competent 
medical evidence that the veteran has compensable limitation 
of motion in either knee, or recurrent lateral instability or 
subluxation.  There is not evidence that the veteran has 
limitation of motion, instability, weakness or incoordination 
in his right shoulder, elbow, forearm, hand or fingers, or 
that he has any neurological manifestations from status post 
release of the radial and ulnar nerves at the right elbow.  
There is no objective indication that the veteran's gastritis 
is symptomatic or manifested by nodular lesions.

III.  Compliance with the Veterans Claims Assistance Act

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by letters in 
May 2001 and January 2003, as well as by the October 2001 
rating decision, the May 2002 Statement of the Case (SOC), 
and by this decision.  He has been advised of the applicable 
provisions of the VCAA as they pertain to the claims herein 
being considered.

The May 2001 and January 2003 letters, as well as the SOC, 
have informed the veteran of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  The 
veteran has not indicated nor does the claims file otherwise 
indicate that there are additional sources of evidence that 
support his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  He has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has been afforded a 
VA examinations during the pendency of his claim.  Except as 
provided in the Remand that follows this decision, no further 
examinations are necessary to make a decision on his claims 
as the examination already provided was adequate to decide 
the claims herein under consideration.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  

The Board notes that the May 2001 and January 2003 letters 
gave the veteran 30 days within which to respond.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), 
however, amended section 5103(b) to provide that the one-year 
limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no problem with the notice given to the claimant in 
this case. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.

A rating in excess of 10 percent for bilateral degenerative 
arthritis of the knees is denied.

Ratings in excess of zero percent for traumatic arthritis of 
the right shoulder, bilateral hallux valgus, status post 
release of the right radial and ulnar nerves at the elbow, 
and gastritis are denied.


REMAND

The Board has determined that a Remand is necessary 
concerning the veteran's claim for a higher rating for tinea 
pedis.  This part of his appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on the 
veteran's part.

The veteran has service-connected disability from a skin 
disorder diagnosed as tinea pedis.  He was last afforded a VA 
skin examination in June 2001.  The examiner merely noted 
that the veteran had tinea pedis but reported no further 
clinical findings.  Fulfillment of the VA's statutory duty to 
assist the veteran includes the conduct of a thorough and 
contemporaneous medical examination which take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, the regulations pertaining to the evaluation of 
skin disorders were revised in August 2002.  The RO has not 
evaluated the veteran disability from a skin disorder 
pursuant to such new regulations.  The report of the June 
2001 VA examination is not adequate to make a decision 
concerning the evaluation of the veteran's disability from 
tinea pedis under either the former or the revised rating 
criteria for skin disorders.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

The Board also notes that, in the attachment to his VA form 
9, Appeal to the Board, received by the RO on November 26, 
2002, the veteran listed "service connected traumatic 
arthritis, right and left shoulder" as an issue on appeal, 
and stated that his shoulders were separated during his 
military service.  The veteran was notified of the denial of 
service connection for left shoulder disability by a letter 
dated November 28, 2001.  As the November 2003 statement may 
be considered as a notice of disagreement (NOD) with the 
denial of service connection for left shoulder disability, 
the RO should issue a SOC concerning this matter.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for tinea 
pedis since his separation from service.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with that law and any 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his disability from tinea 
pedis.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin in terms of percentage of 
the entire body and the percentage of 
exposed areas affected.  The examiner 
should also comment on whether the 
veteran has a need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration and frequency of such treatment 
during any period since the veteran's 
separation from service in September 
2001.  The examiner should also comment 
on whether any identified skin disorder 
affects function or causes limitation of 
motion; whether the skin disorder is 
ulcerative or manifested by exudation, 
crusting, exfoliation, or itching, and if 
so, the frequency and duration of such 
itching.  The examiner should also 
comment on whether the skin disorder is 
disfiguring of the head, face, or neck.  
The examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the evaluation for tinea 
pedis, considering both the former and 
revised regulations involving the rating 
of skin disorders and applying the 
appropriate regulation pursuant to 
VAOPGCPREC 7-2003.  If the benefit 
continues to be denied, the appellant and 
his representative, if any, should be 
provided a supplemental SOC that includes 
a discussion of the evidence and the 
applicable laws and regulations 
considered in the RO's decision.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should issue a SOC concerning 
the appeal from the denial of service 
connection for a left shoulder 
disability.  The veteran is hereby 
informed that he must complete his appeal 
following the issuance of the SOC for 
that issue to be returned to the Board 
for consideration on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



